DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SHO # 13-001
ACA #24
January 16, 2013
RE: Application of the Mental Health Parity
and Addiction Equity Act to Medicaid
MCOs, CHIP, and Alternative Benefit
(Benchmark) Plans
Dear State Health Official:
Dear State Medicaid Director:
This letter provides guidance on the applicability of the requirements under the Paul Wellstone
and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008 (MHPAEA, Pub.L.
110-343) 1, 2 to Medicaid non-managed care benchmark and benchmark-equivalent plans
(referred to in this letter as Medicaid Alternative Benefit plans) as described in section 1937 of
the Social Security Act (the Act), the Children’s Health Insurance Programs (CHIP) under title
XXI of the Act, and Medicaid managed care programs as described in section 1932 of the Act.
The Centers for Medicare & Medicaid Services (CMS) previously issued a State Health Official
(SHO) letter on November 4, 2009, concerning section 502 of the Children’s Health Insurance
Program Reauthorization Act of 2009 (CHIPRA, Pub.L. 111-3) 3. This letter issues new
guidance on the application of MHPAEA in Medicaid and expands upon the guidance for CHIP.
Legislative History and Background
Starting in 1996, Congress enacted several laws designed to improve access to mental health and
substance use disorder services under health insurance or benefit plans that provide
medical/surgical benefits.
The Mental Health Parity Act of 1996 (MHPA, Pub.L. 104-204) addressed aggregate lifetime
and annual dollar limits for mental health benefits and medical/surgical benefits offered by group
health plans (or health insurance coverage offered in connection with such plans). The Balanced
Budget Act of 1997 (BBA, Pub.L. 105-33) added sections 1932(b)(8) and 2103(f)(2) of the Act
to apply certain aspects of MHPA to Medicaid managed care organizations (MCOs) and CHIP
benefits.
1

https://www.cms.gov/Regulations-and-Guidance/Health-InsuranceReform/HealthInsReformforConsume/downloads/MHPAEA.pdf.
2
See 29 CFR 2590.712((c)(4). See also FAQs about Affordable Care Act Implementation (Part VII) and Mental
Health Parity Implementation, available at http://www.dol.gov/ebsa/pdf/faq-aca7.pdf.
3
http://downloads.cms.gov/cmsgov/archived-downloads/SMDL/downloads/SHO110409.pdf

Page 2 – State Health Official/State Medicaid Director
MHPAEA extended the MHPA requirements to substance use disorder benefits in addition to
mental health benefits. MHPAEA also added new requirements regarding financial requirements
and treatment limitations in addition to the limitations on aggregate annual and lifetime dollar
limits.
In 2009, section 502 of CHIPRA amended section 2103(c) of the Act by adding paragraph (6),
which incorporates, by reference, provisions added to section 2705 of the Public Health Service
Act (PHSA) by MHPAEA. 4 Consequently, the mental health and substance use disorder parity
requirements of MHPAEA apply to coverage under a CHIP state plan in the same manner
MHPAEA applies to group health plans.
The Affordable Care Act (Pub.L. 111-148) expanded the application of MHPAEA to benefits in
Medicaid non-managed care benchmark and benchmark-equivalent state plan benefits pursuant
to section 1937 of the Act (referred to in this letter as Medicaid Alternative Benefit plans) (see
section 2001(c)(3) of the Affordable Care Act, adding section 1937(b)(6)). The application of
MHPAEA to Medicaid non-managed care Alternative Benefit plan benefits was effective on
March 23, 2010. Also effective as of that date, Medicaid Alternative Benefit plans that are
benchmark-equivalent plans must include mental health and substance abuse services as a basic
service (see section 2001(c) of the Affordable Care Act).
MHPAEA’s requirements include:
•

•
•
•
•

•

Financial requirements that are applied to mental health or substance use disorder
benefits are no more restrictive than the predominant financial requirements that are
applied to substantially all medical/surgical benefits. The statute defines “predominant”
as the most common or frequent of such type of limitation or requirements.
There are no separate cost sharing requirements that apply only to mental health or
substance use disorder benefits.
Treatment limitations that are applied to mental health or substance use disorder benefits
are no more restrictive than the predominant treatment limitations that are applied to
substantially all medical/surgical benefits.
There are no separate treatment limitations that apply only to mental health or substance
use disorder benefits.
The criteria for medical necessity determinations with respect to mental health or
substance use disorder benefits are made available to any current or potential participant,
beneficiary, or contracting provider upon request. The reason for any denial of
reimbursement or payment for services with respect to mental health or substance use
disorder benefits is made available within a reasonable timeframe to participants and
beneficiaries upon request.
If a plan or coverage provides out-of-network coverage for medical/surgical benefits, it
provides out-of-network coverage for mental health or substance use disorder benefits.

On February 2, 2010, the Departments of Health and Human Services, Labor, and the Treasury
(the Departments) published an Interim Final Rule (IFR) under MHPAEA. The IFR is
4

The mental health parity provisions are currently found in PHSA section 2726, after Title XXVII of the PHSA was
reorganized and amended by the Affordable Care Act.

Page 3 – State Health Official/State Medicaid Director
applicable to group health plans and group health insurance issuers for plan years beginning on
or after July 1, 2010. In the IFR, the Departments interpreted the statutory requirement
precluding more restrictive treatment limitations for mental health or substance use disorder
benefits to apply to both quantitative and non-quantitative treatment limitations. Examples of
quantitative treatment limits include a limit on the frequency of treatment, number of visits, days
of coverage, or other similar limits on the scope or duration of treatment. Examples of nonquantitative treatment limits that were identified in the IFR include preauthorization
requirements and medical management standards.
Application of Mental Health/Substance Use Disorder Parity Requirements to Medicaid
Alternative Benefit Plans
All Medicaid Alternative Benefit plans (including benchmark equivalent and Secretary–
approved benchmark plans) are required to meet the provisions within MHPAEA, regardless of
whether services are delivered in managed care or non-managed care arrangements. This
includes Alternative Benefit plans for individuals in the new low-income Medicaid expansion
group, effective January 1, 2014. Specifically:
•
•

Section 1932(b)(8) of the Act applies parity requirements to MCOs (see below for more
details regarding requirements for Medicaid MCOs).
Section 1937(b)(6) of the Act, as added by the Affordable Care Act, directs that approved
section 1937 Medicaid non-managed care Alternative Benefit plans that provide both
medical/surgical benefits and mental health or substance use disorder benefits comply
with MHPAEA 5.

In order to comply with the MHPAEA provisions regarding financial requirements, states with
Medicaid Alternative Benefit plans should review Attachment 4.18 of their Medicaid state plans
to ensure that financial requirements (such as deductibles, co-payments, co-insurance, and outof-pocket expense limits) applicable to mental health or substance use disorder benefits provided
through such plans are no more restrictive than the predominant financial requirements applied
to substantially all medical/surgical benefits in the Medicaid Alternative Benefit plan.
Likewise, to comply with the MHPAEA requirements on treatment limitations, states with
approved Medicaid Alternative Benefit plans should review these plans to determine whether
any types of treatment limitations imposed in these benefit plans on coverage of mental health or
substance use disorder benefits are more restrictive than those imposed on medical/surgical
benefits. This should include a review of both quantitative and non-quantitative treatment
limitations.
Finally, states must assure that Medicaid Alternative Benefit plans apply the MHPAEA
requirements regarding the availability of out-of-network coverage and the availability of
information regarding criteria for medical necessity determinations and the reason for any denial
of reimbursement or payment for services with respect to mental health or substance use disorder
benefits.
5

See State Health Official letter describing Alternative Benefit plans under section 1937 as modified by the
Affordable Care Act, http://www.medicaid.gov/Federal-Policy-Guidance/downloads/SMD-12-003.pdf.

Page 4 – State Health Official/State Medicaid Director
States with Alternative Benefit plans for children should already meet the requirements for
MHPAEA for children. States that enroll children in a Medicaid Alternative Benefit plan are
directed by section 1937(a)(1)(A)(ii) of the Act to assure that eligible children under age 21
receive the full Early and Periodic Screening, Diagnostic, and Treatment (EPSDT) benefit
offered through a Medicaid Alternative Benefit plan or through a combination of the Medicaid
Alternative Benefit plan and wrap-around services. Section 1937(b)(6)(B) of the Act provides
that states extending Medicaid coverage for individuals under age 21 through Medicaid nonmanaged care Alternative Benefit plans that include the EPSDT benefit shall be deemed to
satisfy the mental health and substance use disorder parity requirements with respect to the
individual. CMS will also deem Medicaid Alternative Benefit managed care plans to be
compliant with MHPAEA, to the extent they provide coverage for children, regardless of
whether the MCO provides full EPSDT services or the state assures EPSDT through a wraparound arrangement.
States with Medicaid Alternative Benefit plans that are not in compliance with the parity
requirements described above should take steps to come into compliance with the those
requirements.
Application of Mental Health/Substance Use Disorder Parity Requirements to CHIP
For CHIP programs, section 2103(c)(6) of the Act (amended by section 502 of CHIPRA) applies
the MHPAEA provisions of the PHSA to the CHIP state plan. Thus, for CHIP programs, mental
health and substance use disorder parity requirements apply to all delivery systems, including
fee-for-service and managed care. To the extent that the state CHIP plan provides full coverage
of the EPSDT benefit as defined in section 1905(r) of the Act, the MHPAEA requirements shall
be deemed to be met under section 2103(c)(6)(B) of the Act. Otherwise, MHPAEA applies to
the CHIP state plan in the same manner as the law applies to health insurance issuers and group
health plans.
States not providing full EPSDT benefits under their CHIP state plan need to review CHIP state
plans, contracts, and demonstrations/waiver projects in order to come into compliance with
MHPAEA. States may want to consider (and potentially modify) the services offered in
section 6 of the CHIP state plan. That section describes the coverage offered with respect to the
amount, duration, and scope of services covered, as well as any exclusions or limitations. For
example, treatment limitations on mental health services in sections 6.2.10 and 6.2.11 or
substance use disorder benefits in sections 6.2.18 and 6.2.19 must be no more restrictive than the
predominant treatment limitations that are applied to substantially all medical/surgical benefits
such as those in sections 6.2.1 and 6.2.2. Medical management techniques used within CHIP,
such as pre-authorization requirements or a step therapy approach described in section 3.2 of the
state plan, applied to mental health or substance use disorder services must be comparable to and
applied no more stringently than medical management techniques that are applied to
medical/surgical benefits.
Similarly, states need to review the financial requirements in section 8.2 of the CHIP state plan
where states identify any deductibles, coinsurance, co-pays, or other out-of-pocket cost-sharing
charges and the services to which those charges apply. Finally, states need to assure that the
MHPAEA requirements regarding the availability of out-of-network coverage and the

Page 5 – State Health Official/State Medicaid Director
availability of information regarding criteria for medical necessity determinations and the reason
for any denial of reimbursement or payment for services with respect to mental health or
substance use disorder benefits apply under the CHIP state plan.
States with CHIP plans that are not in compliance with the parity requirements described above
should take steps to come into compliance with those requirements.
Application of Mental Health/Substance Use Disorder Parity Requirements to Managed
Care Organizations
The CMS noted in its November 2009 SHO letter that mental health and substance use disorder
parity requirements apply to MCOs (defined in section 1903(m) of the Act) that contract with the
state to provide both medical/ surgical and mental health or substance use disorder benefits. In
light of Medicaid regulations that direct states to reimburse MCOs based only on state plan
services, CMS will not find MCOs out of compliance with MHPAEA to the extent that the
benefits offered by the MCO reflect the financial limitations, quantitative treatment limitations,
nonquantitative treatment limitations, and disclosure requirements set forth in the Medicaid state
plan and as specified in CMS approved contracts. However, this does not preclude state use of
current Medicaid flexibilities to amend their Medicaid state plans or demonstrations/waiver
projects to address financial limitations, quantitative treatment limitations, nonquantitative
treatment limitations, and disclosure requirements in ways that promote parity.
Any additional or alternative treatment limitations put in place by the MCO, however, must
comply with mental health and substance use disorder parity requirements. For example, MCOs
must meet the following requirements:
•

•
•

•

Medical management techniques used by the MCO, such as pre-authorization
requirements, which are applied to mental health or substance use disorder benefits must
be comparable to and applied no more stringently than the medical management
techniques that are applied to medical/surgical benefits.
Any benefits offered by an MCO beyond those specified in the Medicaid state plan also
must be compliant with MHPAEA.
In accordance with MHPAEA and federal Medicaid managed care regulations at 42 CFR
438 Subpart F, the criteria for medical necessity determinations made under the plan for
mental health or substance use disorder benefits must be made available by the plan
administrator to any current or potential participant, beneficiary, or contracting provider
upon request. The reasons for any denial of reimbursement or payment with respect to
mental health or substance use disorder benefits must be provided to plan participants and
beneficiaries upon request within a reasonable time.
When out-of-network coverage is available for medical/surgical benefits, it also must be
available for mental health or substance use disorder benefits. States are responsible for
assessing their contracts with all MCOs that offer medical and surgical benefits and
mental health or substance use disorder benefits, to ensure that plans comply with the
provisions of MHPAEA as set forth above.

Page 6 – State Health Official/State Medicaid Director
In addition to MCOs, which are statutorily-defined, CMS has, by regulation, recognized entities
known as Prepaid Inpatient Hospital Plans (PIHPs) and Prepaid Ambulatory Health Plans
(PAHPs). These entities provide a more limited set of state plan services (in some instances
through a carve-out arrangement). CMS urges states with these arrangements to apply the
principles of parity across the whole Medicaid managed care delivery system when mental health
and substance use disorders services are offered through a carve-out arrangement. CMS intends
to issue additional guidance that will address this issue and will continue to consider additional
regulatory changes that may be necessary to properly implement MHPAEA.
MCOs that are not in compliance with the parity requirements described above should take steps
to come into compliance with those requirements. States should assess their contracts with all
MCOs which offer medical and surgical benefits and mental health or substance use disorder
benefits to assure that plans comply with the provisions of MHPAEA. CMS will offer technical
assistance to states regarding strategies for PIHPs and PAHPs to implement MHPAEA.
If you have any questions about the guidance provided in this letter, please contact Ms. Barbara
Coulter Edwards, Director of the Disabled and Elderly Health Programs Group, at 410-7860325.
Sincerely,
/s/
Cindy Mann
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health Operations

Matt Salo
Executive Director
National Association of Medicaid Directors
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy
Ron Smith
Director of Legislative Affairs
American Public Human Services Association

Page 7 – State Health Official/State Medicaid Director
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Heather Hogsett
Director, Committee on Health & Homeland Security
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christopher Gould
Director, Government Relations
Association of State and Territorial Health Officials
Robert Glover, Ph.D
Executive Director
National Association of State Mental Health Program Directors
Rob Morrison
Executive Director
National Association of State Alcohol and Drug Abuse Directors

